DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doepker (US 2013/0255932 – provided by Applicant in the IDS dated 8/2/2019, previously cited) in view of Kim (US 2016/0258636 – provided by Applicant in the IDS dated 8/2/2019, previously cited). 

Regarding claim 1, Doepker teaches a heat source unit for an air conditioner (20, Fig. 1, see paragraph [0029], Abstract, at least) that comprises a refrigerant circuit (see 270, Fig. 7, paragraph [0045]), the heat source unit comprising: 
an external housing (defined as the body of 20, Fig. 1, see paragraph [0029]) that accommodates:  
a compressor (32, Fig. 7, see paragraph [0045]) connected to the refrigerant circuit; 
a heat source heat exchanger (222, Fig. 7, paragraph [0043]) that is connected to the refrigerant circuit and that exchanges heat between a refrigerant circulating in the refrigerant circuit (see paragraph [0045] which notes using a working fluid in the circuit which is defined as the refrigerant) and a heat source (the refrigerant in 222 exchanges heat with an airflow which acts as a heat source, noted in at least paragraph [0033]); and 
an electric box (34, Fig. 2, see paragraph [0029]) that includes: a top and a plurality of side walls (see Fig. 2 which shows 34 as an enclosure with multiple side walls and a top wall); 
a cooling heat exchanger (36, Fig. 7, see paragraph [0029]) disposed in the external housing and that is connected to the refrigerant circuit (see Fig. 7 which shows 36 connected in the refrigerant circuit and which further supports that 36 is in the housing as it is connected to the circuit), 
wherein an air flow flows through the cooling heat exchanger, and the cooling heat exchanger exchanges heat between the refrigerant and the air flow (see paragraph [0029] which notes an airflow exchanging heat with 36), and is connected to a bypass line (64, 68, Fig, 7) disposed between a liquid refrigerant line (272, Fig. 7, see paragraph [0045] which notes that in cooling mode the expansion valve 274a is closed and there is no change in state in the working fluid as it passing through 272a, further the Examiner notes that the outdoor unit acts as a condenser and therefore discharges a liquid thereby making 272 a liquid line) and a gas suction line (68, Fig. 7), and a valve disposed on the bypass line (66, Fig. 7, paragraph [0036]) upstream of the cooling heat exchanger (see Fig. 7 which shows the flow path situated so the valve 66 is upstream of 36 shown by the arrows of the refrigerant circuit, further see paragraph [0047] which notes as such); 
a controller that controls the valve (50, Fig. 7, paragraph [0055]); and a first temperature sensor disposed within the external housing (84, Fig. 7, paragraph [0037]) and out of the electric box (see Fig. 4 which shows the sensor 84 to be out of the electric box 34) and that measures air temperature at a location where the first temperature sensor is disposed (see claim 14 which notes air temperature can be the temperature which dictates control), 

Doepker does not teach that the electric box has an air passage comprising an air inlet and an air outlet, wherein an air flow is induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components. 
The Examiner notes that Doepker does teach inducing an air flow to cool the control module (paragraph [0036]), but lacks the specifics regarding the air passage with a clear air inlet and a clear air outlet.
Kim teaches a control box (Kim, Title, Abstract, 100, Fig. 9, paragraph [0068]) which houses electrical components to control a heat source unit (Kim, paragraph [0043]) wherein the control box has an air inlet (Kim, 120, Fig. 9, paragraph [0070]) and an air outlet (Kim, 130, Fig. 9, paragraph [0070]), wherein an air flow is induced through the air passage from the air inlet to the air outlet (Kim, paragraph [0015] notes that a fan induces airflow through the air passage) for cooling at least some of the electrical components (Kim, Abstract).
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker with an electric box which has an air passage comprising an air inlet and an air outlet, wherein an air flow is induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components, as taught by Kim, in order to provide a direct passage to focus airflow over the electrical components thereby providing more consistent cooling over time. 

Regarding claim 2, Doepker as modified teaches the heat source unit according to claim 1, wherein the controller switches the valve between an OFF-mode in which the valve is closed the air temperature (see Doepker paragraph [0033] which notes that the valve 66 can be opened or closed based on temperature, further see claim 14 which notes the temperature can be air temperature).  

Regarding claim 10, Doepker as modified teaches the heat source unit according to claim 1, wherein the first temperature sensor not in contact with the external housing (Doepker, 84 in Fig. 7 connected to the control module 34 and 50, and thereby is not in direct contact with the housing as Fig. 1 shows 34 is not directly contacting the external housing).  

Regarding claim 11, Doepker as modified teaches the heat source unit according to claim 1, wherein the first temperature sensor is disposed in an area where the air temperature is not influenced by an air flowing out of the cooling heat exchanger (Doepker, Fig. 7 shows that the temperature sensor is not inside 34/50, but connected to it externally, through the combination with Kim the airflow passage goes through the electric box and as the temperature sensor of Doepker is not within the electric box, the temperature sensor is not influenced by air flowing out of the cooling heat exchanger. The Examiner has taken the interpretation that “not influenced by an air flowing out of the cooling heat exchanger” to mean that the first temperature sensor is not within the direct air flow path of the cooling heat exchanger as the specification does not explicitly define what the Applicant means by this limitation).

Regarding claim 14, Doepker teaches an air conditioner (see 270, Fig. 7, see paragraph [0045], Abstract) comprising: 

an external housing (defined as the body of 20, Fig. 1, see paragraph [0029]) that accommodates: a compressor connected to the refrigerant circuit (32, Fig. 7, see paragraph [0045]); a heat source heat exchanger that is connected to the refrigerant circuit (222, Fig. 7, paragraph [0043]) and that exchanges heat between a refrigerant circulating in the refrigerant circuit (see paragraph [0045] which notes using a working fluid in the circuit) and a heat source (the refrigerant in 222 exchanges heat with an airflow which acts as a heat source, noted in at least paragraph [0033]); and 
an electric box (34, Fig. 2, see paragraph [0029]) that: includes a top and a plurality of side walls (see Fig. 2 which shows 34 as an enclosure with multiple side walls and a top wall); accommodates electrical components (see paragraph [0029] which notes that 34 houses a control module which controls the compressor to meet the demand of the system);
a cooling heat exchanger (36, Fig. 7, see paragraph [0029]) disposed in the external housing and that is connected to the refrigerant circuit (see Fig. 7 which shows 36 connected in the refrigerant circuit and which further supports that 36 is in the housing as it is connected to the circuit), 
wherein an air flow flows through the cooling heat exchanger, and the cooling heat exchanger exchanges heat between the refrigerant and the air flow (see paragraph [0029] which notes an airflow exchanging heat with 36), and is connected to a bypass line (64, 68, Fig, 7) disposed between a liquid refrigerant line (272, Fig. 7, see paragraph [0045] which notes that in cooling mode the expansion valve 274a is closed and there is no change in state in the working fluid as it passing through 272a, further the Examiner notes that the outdoor unit acts as a 
a valve disposed on the bypass line (66, Fig. 7, paragraph [0036]) upstream of the cooling heat exchanger (see Fig. 7 which shows the flow path situated so the valve 66 is upstream of 36 shown by the arrows of the refrigerant circuit, further see paragraph [0047] which notes as such); 
a controller that controls the valve (50, Fig. 7, paragraph [0055]); and a first temperature sensor disposed within the external housing and out of the electric box (see Fig. 4 which shows that 84 is not within the box 34) and that measures air temperature at a location where the first temperature sensor is disposed (84, Fig. 7, paragraph [0037], further see claim 14 which notes the temperature can be air temperature), wherein the controller controls the valve based on a temperature measured the air temperature (see paragraph [0033] and paragraph [0037], see claim 14), wherein the heat source unit is connected to at least one indoor unit that comprises an indoor heat exchanger that forms the refrigerant circuit (278, Fig. 7, paragraph [0043]).  
Doepker does not teach that the electric box has an air passage comprising an air inlet and an air outlet, wherein an air flow is induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components. 
The Examiner notes that Doepker does teach inducing an air flow to cool the control module (paragraph [0036]), but lacks the specifics regarding the air passage with a clear air inlet and a clear air outlet.
Kim teaches a control box (Kim, Title, Abstract, 100, Fig. 9, paragraph [0068]) which houses electrical components to control a heat source unit (Kim, paragraph [0043]) wherein the control box has an air inlet (Kim, 120, Fig. 9, paragraph [0070]) and an air outlet (Kim, 130, Fig. 
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker with an electric box which has an air passage comprising an air inlet and an air outlet, wherein an air flow is induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components, as taught by Kim, in order to provide a direct passage to focus airflow over the electrical components thereby providing more consistent cooling over time. 

Regarding claim 15, Doepker as modified teaches the air conditioner according to claim 14, wherein the heat source unit is installed in an installation space (the space in which 20 is installed is defined as the installation space).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 1, further in view of Kato (US 2014/0290292 – previously cited).  

Regarding claim 3, Doepker as modified teaches the heat source unit according to claim s, but does not specifically teach that the controller switches to the ON-mode when the air temperature is higher than a predetermined temperature. 
Kato teaches an air conditioning apparatus (Kato, Title) which features a bypass line (Kato, 21, Fig. 11, paragraph [0092]) with a bypass valve (Kato, 16, Fig. 11, paragraph [0092]) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified, with the control condition of opening the valve in the bypass line when the temperature sensor measures a temperature that is higher than a predetermined temperature, as taught by Kato, in order to redirect working fluid through the bypass line to provide cooling to the electric components in the electric box which thereby prevents unwanted overheating of the necessary components to control the heat source unit. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim and Kato, as applied to claim 3, further in view of Seki (US 2018/0038620 – previously cited).

Regarding claim 4, Doepker as modified teaches the heat source unit according to claim 3, but does not teach that the predetermined temperature is input or selected from a plurality of given predetermined temperatures. Seki teaches a chiller (Seki, Title) which a control device which provides selective temperature setting in a predetermined temperature range for a user (Seki, paragraph [0003]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified, with selecting a predetermined temperature from a plurality of predetermined temperatures, as taught by Seki, in order to provide greater functionality to the heat source unit which gives the user greater control over their desired air conditioning. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 2, further in view of Hatano (US 2007/0151267 – previously cited) and Holzwanger (US 9,976,782 – previously cited).

Regarding claim 5, Doepker as modified teaches the heat source unit according to claim 3, but does not teach that the controller switches to the OFF-mode when the air temperature is lower than the predetermined temperature minus a differential temperature. The Examiner notes that Doepker as modified teaches temperature control of the bypass valve, where the valve is opened and closed in response to a sensed temperature (Doepker, paragraph [0033]). 
Hatano teaches an air conditioner (Hatano, Title) which features a valve (Hatano, 10, Fig. 1, paragraph [0018]) disposed in a bypass line (Hatano, 9, Fig. 1, paragraph [0018]), wherein when a temperature sensor detects a temperature lower than or equal to a predetermined value, the valve is closed (see Harano, claim 7, Fig. 9). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified with the teaching of closing the valve when the temperature measured by the temperature sensor is lower than a predetermined temperature, as taught by Hatano, in order to prevent overcooling the electric box of the heat source unit, which thereby will prevent a harmful effect on the electrical components.
Dopeker as modified does not teach switching the valve to the OFF-mode when the temperature measured by the first temperature sensor is lower than the predetermined temperature minus a differential temperature.
Holzwanger teaches a cooling system (Holzwanger, Title) which features the control condition of when a temperature is below a set point minus a preset value, the valve is set to off .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, Hatano, and Holzwanger, as applied to claim 5, further in view of Seki (US 2018/0038620 – previously cited).

Regarding claim 6, Doepker as modified teaches the heat source unit according to claim 5, but does not teach that the differential temperature is input or be selected from a plurality of given differential temperatures.  
Seki teaches a chiller (Seki, Title) which a control device which provides selective temperature setting in a predetermined temperature range for a user (Seki, paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified, with selecting a predetermined temperature from a plurality of predetermined temperatures, as taught by Seki, in order to provide greater functionality to the heat source unit which gives the user greater control over their desired air conditioning.


	
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 2, further in view of Ochiai (US 2012/0318011 – previously cited).

Regarding claim 7, Doepker as modified teaches the heat source unit according to claim 2, but does not teach a second temperature sensor, disposed at an exit line between an exit of the cooling heat exchanger and a connection of the bypass line to the gas suction line, wherein the controller:
determines a superheat degree of the refrigerant in the exit line on based on a temperature detected by the second temperature sensor and switches between the ON-mode and the OFF-mode of the valve of based on the superheat degree.  
Ochiai teaches an air conditioning apparatus (Ochiai, Title) which features a bypass line (Ochiai, 71, Fig.1, paragraph [0064]) with a bypass valve (Ochiai, 72, Fig. 1, see paragraph [0064]) a heat exchanger in the line (Ochiai, 26, Fig.1, paragraph [0064]) which has a temperature sensor (Ochiai, 33z, Fig.1, paragraph [0064]) disposed at an exit line between an exit of the cooling heat exchanger and a connection of the bypass line to the gas suction line (Ochiai, see Fig. 1, 33z is disposed at the outlet side of the heat exchanger and is upstream of a connection between the bypass line 71 and the gas suction of the compressor 21, paragraph [0030] which notes that 21 is the compressor), where a superheat degree of the refrigerant in the exit line is determined on based on the temperature detected by the second temperature sensor and switches the opening degree of the bypass valve based on the superheat degree (Ochiai, paragraph [0064] which teaches that a super heat is determined based on the temperature 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified with the teaching of using a second temperature sensor disposed between the outlet of the cooling heat exchanger and the gas suction to determine the superheat in order to open/close the bypass valve, as taught by Ochiai, in order to provide greater control of the bypass valve by using superheat which can be used to assess the health of the air conditioner’s refrigerant supply.
The Examiner notes that while Ochiai does not explicitly teach cycling between an ON-OFF mode for the bypass valve, through the combination with Doepker as modified which already teaches an ON-OFF cycling of the bypass valve, the limitation is met.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 1, further in view of Tashiro (US 2017/0234589 – previously cited).

Regarding claim 9, Doepker as modified teaches the heat source unit according to claim 1, but does not specifically teach that the first temperature sensor is disposed closer to a top of the external housing than to a bottom of the external housing.  
Tashiro teaches an air conditioning apparatus (Tashiro, Title) with a housing (Tashiro, 110, Fig. 2, paragraphs [0031]-[0032]) which has a temperature sensor that is disposed closer to the top of the housing (Tashiro, 30, Fig. 2, paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified a . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 1, further in view of Lim (US 2015/0168044 – previously cited).

Regarding claim 12, Doepker as modified teaches the heat source unit according to claim 1, but does not teach that the valve is a solenoid valve. Lim teaches an air conditioner (Lim, Title) which features a bypass valve that is an on/off controllable, solenoid valve (Lim, claim 13). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified, with the valve being a solenoid valve, as taught by Lim, as it is known in the art that solenoid valves are easier to control and more efficient to use, thereby making the combination obvious for utilizing this express benefit in the heat source unit. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 1, further in view of Koido (JPH10318635A – previously cited).

Regarding claim 13, Doepker as modified teaches the heat source unit according to claim 1, but does not teach comprising a capillary disposed on the bypass line upstream of the cooling heat exchanger.  
Koido teaches an air conditioner (Koido, Title) which features a bypass line (Koido, 9, Fig. 3, paragraph [0027]) which features a heat exchanger (Koido, 2b, Fig. 3, paragraph [0031]) with a capillary upstream of the heat exchanger (Koido, 14, Fig. 3, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified with a capillary upstream of the heat exchanger in the bypass line, as taught by Koido, in order to provide auxiliary cooling by expansion prior to entering the cooling heat exchanger.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doepker in view of Kim, as applied to claim 15, further in view of Izadi-Zamanabad (US 2015/0107282 – previously cited).

Regarding claim 16, Doepker as modified teaches the air conditioner according to claim 15, further comprising a second temperature sensor disposed in the installation space (Doepker, 82, Fig. 7, paragraph [0037]).
Doepker as modified does not teach the controller switches to an ON-mode in which the valve is opened when the air temperature is higher than a temperature measured by the second temperature sensor.
Izadi-Zamanabad teaches a vapor compression system (Izadi-Zamanabad, Title) which features a first temperature sensor which detects a temperature (Izadi-Zamanabad, paragraph 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Doepker as modified with the teaching of controlling the valve to be turned to the ON-mode when the temperature measured by the first temperature sensor is higher than the temperature measured by the second temperature sensor, as taught by Izadi-Zamanabad, in order provide necessary cooling since the temperature difference of the first and second temperature are an expression of a cooling need (Izadi-Zamanabad, paragraph [0022]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Doepker (US 2013/0255932) in view of Kim (US 2016/0258636), further in view of Ochiai (US 2012/0318011).
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
the controller switches to the OFF-mode of the valve when the superheat degree falls below a predetermined value for a predetermined period of time.  

In the Examiner’s opinion the necessity for superheat degree to fall below predetermined value for a predetermined period of time in order for the valve to be turned to the OFF mode is a modification that requires two control conditions to be met in order to teach the claim, and while Doepker as modified teaches opening/closing the valve based on superheat degree there is no mention or suggestion as to why one of ordinary skill in the art would further modify Doepker as modified to have the limitations as claimed. 
	Thus, the modification would not be obvious in the Examiner’s opinion, and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of dependent claim 8. 

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 112 rejections in the previous office action. Applicant argues that the 112f rejections are overcome by amendment. The Examiner agrees and the rejections are withdrawn. 
Remainder of Applicant’s argument s are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that Doepker does not teach the amendment to the claims. The Examiner respectfully disagrees as the amendment requires the first temperature . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763             

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763